Title: To James Madison from Lafayette, 5 August 1787
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


My dear friend
Paris August the 5th 1787
Your Correspondents in france, Besides me, are So Well informed that You Have only to Be affraid of tedious Repetitions. They Will tell You that the dutch are divided into Several Parties, Which are Ranged in two opposite Armies. Three provinces and a Half, among Whom is that of Holland, and the Volunteer Corps are on the Side of freedom. The Remainder of the provinces, the Regulars, and a part of the Mobs Want to Make the State Holder a Kind of King—for the Rage for Kings, altho’ it is Wearing off, is Still Subsisting in the old World. France Has Her interest Connected With the Republican Party—England and Prussia With the other. Preparations are Making for War But Will End, I think, into a Mediation.
The People in the Austrian flanders Have Made a Clever Stand Against Arbitrary Authority—and altho’ the Cause of the Revolt is Stained With Superstition—We are to Admire the Execution of it. It is Still Uncertain Wether the Emperor Will Make Up the difference With the deputies Sent to Him, or Undertake the Long and Expensive March of an Army to that Remote Part of His dominions. The first division of the opinions of the Notables Has Been Sent to You. I Will forward the other When it is Ready. You Will find in the Begining Some principles Which are in themselves, and to a Republican Ear ought to Appear Very foolish. But all Cannot Be done at once, and Great deal it is to Have in Each province A full Representation, Half of Which Commoners, and the Whole Choosen By the people at large. You Will see By the New Constitutions that We Could not get it fixed in that Manner for the present. But it Will Begin With the fourth Year. Those Assemblies are good Seeds of a proper Government.
Now the Parliaments, Warmed By the debates of the Notables, ask for the States generals of the Kingdom. It Will not Be granted for the present, But the political Notions Widen a Great deal. Our Present Administration is Excellent—and there is No abler and Honester Man in the World than the Arch Bishop of toulouse.
I am Very Anxious to Hear of the Convention. The fame of the United States Requires that Some thing Be immediately done. It is Still More Important to their Happiness. Our Notions on that Subject are So Much alike that I Have only to tell you that Such immediate Measures are Necessary to the Consequence of America in Europe. I Know We Have Every thing to Expect from the Liberality, Wisdom, and Patriotism of our fellow Citizens. Should they Be deficient in that Glory and Happiness Which I Expect for them, I feel that the tranquillity of My Life Will Be poisoned. But I See a More pleasant prospect Before me and I do Assure You, My dear friend, that My Best Wishes Have Attended Your Exertions. I don’t write to Clel. Hamilton, not Because He is Lazy, But Because I Will Let Him Hear from me after the Meeting of our first Assembly in a fortnight. Pray Communicate to Him those intelligences as Well as to Gnl. Knox and Clel Lee to Whom I will write also in a few days.
M. de Beaumarchais Waited on me With His Complaints against Congress and the State of Virginia, and Said Congress Had Not Answered His Letters. I told Him that His Wish to obtain an Answer Appeared to me Very proper—that I Would go that Length in My Recommendations—and that the Answer Being obtained He Might See What He Had to do. At the Same time I Advised Him to Wait on Mr. Jefferson, and promised I would give a Letter for You to His Envoy M. chevalier. I observed to M. Beaumarchais that His affairs Could Be Settled either By a Resolve of Congress or instructions to their Ambassadors, or in Case it Was doubted Wether the Envoices Were on account of the Court or M. de Beau Marchais, By an Application to this Governement to Know the truth.   Adieu, My dear Sir, Most affectionately Yours
Lafayette
